Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 2, the phrase “… stacked on each other” is inaccurate and indefinite because the plate-like members of the multilayer structure of the cushioning part are not stacked on each other.  Please clarify.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morris (6,488,153).  To the extent that the Examiner can determine the scope of the claims, Morris discloses a packing device comprising an object (46; 49) to be packed, a packing box (55) accommodating the object to be packed, and a cushioning part (1, 7, 13) arranged between the object to be packed and an inner wall of the packing box and protecting the object to be packed from an external force applied to the packing box.  Morris further discloses the cushioning part including a plurality of cushioning elements (1, 7, 13) and the plurality of cushioning elements in an assembled state (Fig. 6) are configured to be disassembled by moving in a direction of disassembly, and each of the cushioning elements forming the cushioning part is in contact with the object to be packed (Figs. 7-8) or the inner wall of the packing box and its movement in the direction of disassembly regulated.
As to claim 3, Morris discloses the cushioning part is arranged at a position overlapping a boundary between a plurality of faces of the object to be packed.
As to claim 4, Morris discloses the cushioning part is formed of the plurality of cushioning elements assembled together without using an adhesive material.
As to claim 5, Morris discloses at least one of the cushioning elements forming the cushioning part has a fitting part (3, 5, 15; 9, 11, 17) that is fitted with another one of the cushioning elements, and the movement of the cushioning element is regulated by the fitting part.
As to claim 7, Morris further discloses the cushioning elements comprises a first cushioning element (7) and a second cushioning element (1) fitted with each other and assembled together and having the direction of disassembly in a first direction, and a third cushioning element (13) fitted with the first cushioning element and the second cushioning element, the direction of disassembly of the third cushioning element from the first cushioning element and the second cushioning element is orthogonal to the first direction.

Claim(s) 1, 3-5, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keil (3,410,474).  To the extent that the Examiner can determine the scope of the claims, Keil discloses a packing device (see the specification) comprising an object to be packed, a packing box accommodating the object to be packed, and a cushioning part (2, 16, 18) arranged between the object to be packed and an inner wall of the packing box and protecting the object to be packed from an external force applied to the packing box.  Keil further discloses the cushioning part including a plurality of cushioning elements (2, 16, 18) and the plurality of cushioning elements in an assembled state (Fig. 3) are configured to be disassembled by moving in a direction of disassembly, and each of the cushioning elements forming the cushioning part is in contact with the object to be packed or the inner wall of the packing box and its movement in the direction of disassembly regulated.
As to claim 3, Keil discloses the cushioning part is arranged at a position overlapping a boundary between a plurality of faces of the object to be packed.
As to claim 4, Keil discloses the cushioning part is formed of the plurality of cushioning elements assembled together without using an adhesive material.
As to claim 5, Keil discloses at least one of the cushioning elements forming the cushioning part has a fitting part (12, 14) that is fitted with another one of the cushioning elements, and the movement of the cushioning element is regulated by the fitting part.
As to claim 7, Keil further discloses the cushioning elements comprises a first cushioning element (18) and a second cushioning element (2) fitted with each other and assembled together and having the direction of disassembly in a first direction, and a third cushioning element (16) fitted with the first cushioning element and the second cushioning element, the direction of disassembly of the third cushioning element from the first cushioning element and the second cushioning element is orthogonal to the first direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris or Keil in view of Bowersock (1,786,189) and/or Kirby (2,271,265).  Morris or Keil discloses the packing device as above having most of the limitations of the claims except for at least one of the cushioning elements forming the cushioning part comprises a multilayer structure formed of plate-like members stacked on each other.  Bowersock teaches a packing device (Fig. 1) comprising a cushioning part (1, 2) arranged between an object to be packed and an inner wall of a packing box and protecting the object to be packed from an external force applied to the packing box.  The cushioning part including a plurality of cushioning elements with at least one of the cushioning elements forming the cushioning part has a multilayer structure formed of plate-like members stacked on each other (page 1, column 1, lines 28-44).  Kirby teaches a packing device (Figs. 1-6) comprising a cushioning part arranged between an object to be packed and an inner wall of a packing box and protecting the object to be packed from an external force applied to the packing box.  The cushioning part including a plurality of cushioning elements with at least one of the cushioning elements forming the cushioning part has a multilayer structure formed of plate-like members stacked on each other.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Bowersock and/or Kirby to modify the packing device of Morris or Keil so the packing device is constructed with at least one of the cushioning elements forming the cushioning part comprises a multilayer structure formed of plate-like members stacked on each other to provide an additional strength and rigidity to at least one of the cushioning elements and also for better protecting the object to be packed.
As to claim 6, the cushioning part of the packing device of Morris or Keil as modified comprises the plate-like member contains fiber dispersed within a plane, and the cushioning element having the multilayer structure is arranged in such a direction that the external force comes along a surface of the plate-like member.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUAN K BUI/
Primary Examiner, Art Unit 3736